PER CURIAM.
In this action involving uninsured/underin-sured motorist insurance, the coverage issues were correctly decided in favor of the insured. However, in computing certain allowable setoffs, the trial court fell into error. The judgment in the amount of $96,250.00 should have been for $90,000.00 and we reverse and remand for the correction of this error. We affirm as to all other issues on appeal.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
DELL, C.J., and HERSEY and STEVENSON, JJ., concur.